Citation Nr: 1540461	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service conjection for a lung disability, including as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a skin condition, including as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for irritable bowel syndrome, including as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs





ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1992, including service in the Southwest Asia Theater of Operations from September 26, 1990, to April 23, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and May 2015 decisions of the Milwaukee, Wisconsin, Regional Office (RO).  

Based on a review of the evidence of record and the benefits sought by the Veteran, the Board has recharacterized the left arm skin condition service connection claim, as reflected on the title page.  See DiLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2011 VA respiratory examiner noted that current examination findings did not support any current respiratory disability diagnosis; however, an April 2015 VA treatment record documents an apparent respiratory disability diagnosis and the physician's suggestion that the disability may be related to a psychiatric diagnosis or in-service exposure to burn pits.  Given the conflicting medical evidence and the absence of any etiological opinion reconciling the medical assessments, the Board must supplement the medical evidence of record to properly adjudicate the Veteran's claim on remand.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Although the November 2011 and December 2013 VA hypertension examinations adequately address the Veteran's hypertension service connection claim on a direct basis, subsequently service connection was established for posttraumatic stress disorder (PTSD) with secondary major depression and anxiety.  Significantly, competent medical evidence of record may support the service connection claim on a secondary basis, but no opinion has been obtained addressing this theory of entitlement.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).  Because the Board must consider all theories of entitlement reasonable raised by the record, on remand an adequate examination and opinion must be obtained that specifically addresses the Veteran's claim on a secondary theory of entitlement.  See Bowling, 15 Vet. App. at 12.

The December 2013 VA skin examination does not provide an adequate basis to evaluate the Veteran's service connection claim for a skin condition.  The examiner's opinion does not adequately address competent medical evidence of the presence of diagnosed skin conditions during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim and that a claimant may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim).  Additionally, the medical opinion is improperly based largely, if not entirely, on medical documentation or the lack thereof and does not reflect consideration of the Veteran's competent and credible account of skin conditions on various parts of his body, including but not limited to his face, hands, arms, legs, and feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the December 2013 VA skin examination is inadequate and being presented with no subsequent VA examination opinion providing a relevant etiological opinion, on remand a sufficient examination and opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


Additionally, the record suggests that the Veteran receives regular VA and private hypertension, respiratory, and skin treatment; however, relevant VA treatment records, dated since May 2015, and adequate attempts to obtain reasonably identified private and state generated treatment records have not been undertaken.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records. 

The Veteran was issued a May 2015 rating decision denying entitlement to service connection for irritable bowel syndrome (IBS).  The Veteran filed a timely August 2015 Notice of Disagreement (NOD) to the denial of this claim.  The claim is listed as issue 4 on the Title Page above.  However, the AOJ has not responded to this NOD with a Statement of the Case (SOC) that addresses the issue.  An SOC must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all sources of private and state generated hypertension, respiratory, and skin treatment, evaluation, and hospitalization since separation, including the private St. Joseph's Hospital and the Wisconsin Prison System.  Then undertake all appropriate efforts to obtain any identified records.  All development records should be associated with the claims folder.  

2.  Obtain all outstanding VA hypertension, respiratory, and skin treatment and hospitalization records, dated since May 2015.  Any negative response(s) must be in writing and associated with the claims folder.  

3.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for additional VA examination for further medical comment concerning the current nature, onset and etiology of any hypertension condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology, and all necessary tests should be performed.  

The examiner should rule-out or diagnose hypertension condition(s) currently present or since the filing of the claim.  If hypertension is diagnosed, the examiner must state whether it is at least as likely as not the condition: 

(a) had its onset in-service or within one year of separation from service.

(b) is related to or the result of the Veteran's active military service, including conceded service in the Southwest Asia Theater of Operations or in-service exposure to burn pits. 

(c) was caused by any service-connected disability, specifically to include a psychiatric disability and any medication(s) used to manage the disability.

(d) is at least in part aggravated by any service connected disability, specifically to include a psychiatric disability and any medication(s) used to manage the disability. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the competent account of symptomatology provided by the Veteran, the November 2011 and December 2013 VA hypertension examinations, etc.  All provided opinions must be supported by a clearly stated rationale.

All findings and conclusions should be set forth in a legible report.

4.  Upon completion of the aforementioned development efforts, in 1. and 2. above, and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for additional VA examination for further medical comment concerning the current nature, onset and etiology of the claimed respiratory condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of disorder, including the Veteran's account of symptomatology, and all necessary tests should be performed.  

Based on the examination results, the examiner should indicate whether it is at least as likely as not the Veteran has respiratory condition that is currently present or that was present at any time since the filing of the claim that is attributable to a known clinical diagnosis.  If attributed to a known clinical diagnosis, the examiner is to diagnose all respiratory pathology.

As to all diagnosed pathology, the examiner must state whether it is at least as likely as not the condition: 

(a) had its onset in-service.

(b) is related to or the result of the Veteran's active military service, including conceded service in the Southwest Asia Theater of Operations or in-service exposure to burn pits. 

(c) was caused by any service-connected disability, specifically to include a psychiatric disability and any medication(s) used to manage the disability.

(d) is at least in part aggravated by any service connected disability, specifically to include a psychiatric disability and any medication(s) used to manage the disability. 

(e) If a respiratory disorder is not diagnosed the examiner must indicate whether it is at least as likely as not that a current chronic undiagnosed respiratory disorder exists.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the competent account of symptomatology provided by the Veteran, the Description of Environmental Hazard Incidents article, service treatment records, VA treatment records dated in February 2007, February 2015, and April 2015, the October 2011 VA examination, etc.  All provided opinions must be supported by a clearly stated rationale.

5.  Upon completion of the aforementioned development efforts, in 1. and 2. above, and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for additional VA examination for further medical comment concerning the current nature, onset and etiology of the claimed skin condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of disorder, including the Veteran's account of symptomatology, and all necessary tests should be performed.  

Based on the examination results, the examiner should indicate whether it is at least as likely as not the Veteran has a skin condition that is currently present or that was present at any time since the filing of the claim that is attributable to a known clinical diagnosis.  If attributed to a known clinical diagnosis, the examiner is to diagnose all skin pathology, specifically ruling-out or diagnosing dermatitis, eczematous, tinea pedis, and pseudofolliculitis barbae.

As to any diagnosed respiratory disorder, the examiner must state whether it is at least as likely as not the condition: 

(a) had its onset in-service.

(b) is related to or the result of the Veteran's active military service, including conceded service in the Southwest Asia Theater of Operations or in-service exposure to burn pits. 

(c) was caused by any service-connected disability, specifically to include a psychiatric disability and any medication(s) used to manage the disability.

(d) is at least in part aggravated by any service connected disability, specifically to include a psychiatric disability and any medication(s) used to manage the disability. 

(e) If a skin disorder is not diagnosed the examiner must indicate whether it is at least as likely as not that a current chronic undiagnosed skin disorder exists.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the competent account of symptomatology provided by the Veteran, the Description of Environmental Hazard Incidents article, service treatment records, the December 2013 VA examination and photos, January 2015 VA treatment records, etc.  All provided opinions must be supported by a clearly stated rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim for hypertension, and respiratory disorder, including as a qualifying chronic disability under 38 C.F.R. § 3.317, and skin disorder, including as a qualifying chronic disability under 38 C.F.R. § 3.317, should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

7.  Issue a Statement of the Case addressing entitlement to service connection for IBS, including as a qualifying chronic disability under 38 C.F.R. § 3.317.  The denial of service connection was contained in a May 2015 rating decision. Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




